internal_revenue_service number info release date index no 25a date the honorable united_states senate attention dear senator this letter is in response to your inquiry dated date on behalf of your expressed concern that her son’s constituent ms father improperly claimed the hope education credit for college expenses paid in by her and her son in her letter ms said she is a single parent who has provided more than half of her son's ms support since his early childhood in she and the father agreed that the father would both pay child_support for his son and be allowed the dependency_exemption after receiving authorization from ms of this office contacted ms by telephone and obtained additional of your office ms information ms son had contributed to the son's college expenses found that the son's father as well as ms and her inquiry involves the interaction of sec_25a sec_151 and sec_152 of the internal ms revenue code under a rule provided in sec_152 a child of parents who are divorced or legally_separated is treated as receiving over half of his or her support from the parent with custody for a greater portion of the year thus the custodial_parent ordinarily is allowed the deduction provided by sec_151 for the dependency_exemption however sec_152 also provides a special rule permitting divorced or legally_separated parents to treat the child as receiving more than half of his or her support from the noncustodial_parent if the conditions of the special rule are met the noncustodial_parent may take the deduction for the dependency_exemption the purpose of the special rule is to give the parents flexibility in tax planning thus an agreement reached between ms the dependency_exemption for the son is permitted by sec_152 and her son’s father allowing the father to claim told ms about two provisions of sec_25a that are sec_25a deals with the hope scholarship credit which allows a maximum credit of dollar_figure for qualified_tuition_and_related_expenses paid for an eligible_student in their conversation ms relevant to her situation sec_25a defines the term qualified_tuition_and_related_expenses to mean in part the college tuition and fees required for the enrollment or attendance of any dependent of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 as noted earlier ms cannot claim the dependency_exemption for her son if she agreed to allow her son’s father to deduct it paid college expenses for her son those expenses are not thus although ms qualified_tuition_and_related_expenses paid_by her hence she is not entitled to the credit in addition sec_25a treats a parent who is allowed the deduction for a dependent’s exemption for a taxable_year as paying the qualified expenses paid_by the dependent in that year thus assuming the other requirements of sec_25a are met the taxpayer entitled to claim the hope scholarship credit in was neither ms nor her son but rather the son's father this opinion is based on the premise that a valid agreement exists between ms and the son’s father under sec_152 as ms 25a and the internal_revenue_service has no authority to change them the congress enacted sec_151 sec_152 and discussed with ms as requested i am enclosing a duplicate copy of this response i am also enclosing two copies of notice_97_60 1997_2_cb_310 that notice provides guidance on the hope scholarship credit and the lifetime_learning_credit if i can be of further assistance please call me at or ms identification_number at sincerely heather c maloy associate chief_counsel income_tax accounting enclosures
